Citation Nr: 0316171	
Decision Date: 07/16/03    Archive Date: 07/22/03

DOCKET NO.  00-16 316A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Witness


ATTORNEY FOR THE BOARD

Jane Kang, Associate Counsel


INTRODUCTION

The appellant had active duty from June 1970 to June 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1998 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  That decision denied service connection for 
PTSD.  


REMAND

In an August 2002 Board remand, the appellant was scheduled 
for a travel board hearing that was held before the 
undersigned Veterans Law Judge in January 2003.  
The appellant identified VA and non-VA medical treatment 
records and information regarding his combat stressors that 
have not yet been obtained.  Also, the issue of whether the 
veteran is receiving Social Security Administration (SSA) 
disability benefits must be clarified for the record.  

The Veterans Claims Assistance Act (VCAA) was enacted on 
November 9, 2000.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002).  The United States Court of Veterans 
Appeals has interpreted the VCAA as requiring that VA provide 
claimants with specific notice of the evidence needed to 
substantiate their claims, and with notice of the evidence 
they are responsible for obtaining and what evidence VA is 
responsible for obtaining.  Quartuccio v. Principi, 16 Vet 
App 183 (2002).  The veteran has not yet received the notice 
required by Quartuccio.

In view of the foregoing, the case is remanded for the 
following:

1.  Request that the National Personnel 
Records Center provide all records of the 
veteran's mental health treatment during 
service.

2.  Take the necessary steps to obtain 
records of the veteran's treatment by Drs. 
Richard F. Mauroner at the Baker Clinic, Fort 
Smith, Arkansas, records of the veteran's 
treatment by Donald Chambers, M.D. and Joseph 
Dorzab, at the Holt Krock Clinic in Fort 
Smith, Arkansas, and treatment by Chester 
Jenkins, M.D., at Living Hospital, Texarkana, 
Arkansas in May 2002.  The RO should obtain 
any treatment records for the veterans that 
are not already associated with the claims 
file.  If no such medical records can be 
found ask for specific confirmation of that 
fact.

3.  Obtain any medical treatment records for 
any psychiatric disorder to include PTSD at 
the VA Medical Center at Shreveport, 
Louisiana from 1996 to the present.  

4.  Prepare a letter asking the U.S. Armed 
Services Center for Research of Unit Records 
(USASCRUR), or other appropriate sources, to 
provide information in support of the 
veteran's claimed stressors.  Send a copy of 
the veteran's August 1998 stressor statement 
(paper clipped in the claims folder).  Ask 
USASCRUR to provide any information 
confirming that the veteran was detailed to 
serve with Marine units in Phu Bai, Vietnam 
from July to November 1971, or in the 
alternative to clarify whether members of Air 
Force CTR units in Shu Lin Kou, Taiwan were 
temporarily assigned to serve with Marine 
units in Phu Bai.  If such confirming 
information is available USASCRUR should 
provide unit histories, staff journals or 
operational reports showing the Marine unit's 
combat activities during that period.  
USASCRUR should supply similar information 
for the period from March 1972 to June 1974 
for the Technical Electronic Warfare 
Squadron, 130 Detachment 3, U.S.S. Oriskany, 
including information underlying the 
meritorious unit commendation awarded for 
service from June 1972 to March 1973.  

5.  The RO should obtain from the SSA a 
copy of the decision awarding the veteran 
SSA disability benefits, to include a copy 
of the record upon which the decision was 
based.  

6.  The RO should provide the veteran 
with a VCAA notice letter regarding his 
claim for service connection for PTSD.

The RO should then readjudicate the claim.  If the benefit 
remains denied the RO should issue a supplemental statement 
of the case, and return the case to the Board, if otherwise 
in order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


